Citation Nr: 0840968	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  92-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

Procedural history

In September 1990, the RO received the veteran's request to 
reopen previously denied claims of service connection for 
heart disease and a psychiatric disorder.  In a March 1991 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claims.  The 
veteran disagreed with the March 1991 decision and 
subsequently perfected an appeal by the timely submission of 
his substantive appeal (VA Form 9) in January 1992.

In a February 1996 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
previously denied claims of entitlement to service connection 
for heart and psychiatric disorders.  The veteran appealed 
the Board's February 1996 decision to the United States Court 
of Veterans Appeals (now known as United States Court of 
Appeals for Veterans Claims and hereinafter referred to as 
"the Court").  In a June 1997 Order, the Court affirmed the 
Board's determination that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a psychiatric disorder.  That matter was therefore concluded.

The Court additionally determined that new and material 
evidence had been submitted regarding the heart disorder.  
The Court vacated that part of the February 1996 decision in 
which the Board denied the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for a heart disorder and remanded that issue to the Board for 
additional development and readjudication.

In March 1998, the Board remanded the claim for service 
connection for a heart disorder to the RO for additional 
development.  While the case was pending at the RO, the 
veteran claimed entitlement to service connection for PTSD.  
In a June 2000 rating decision the RO denied entitlement to 
service connection for PTSD.  The veteran perfected an appeal 
as to that decision.

The Board notes in passing that in denying service connection 
for PTSD the RO correctly did not address whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a psychiatric disorder.  The veteran's 
PTSD claim, although involving a psychiatric disability, 
constitutes a new claim which has not been previously denied.  
The United States Court of Appeals for the Federal Circuit 
has held that a newly diagnosed disorder, whether or not it 
is related to a previously diagnosed disorder, cannot be the 
same claim when the new diagnosis has not been previously 
considered. See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996).  [Compare Ashford v. Brown, 10 Vet. App. 120 (1997) 
(reliance upon a new etiological theory is insufficient to 
transform a claim which has been previously denied into a 
separate and distinct, or new, claim).]  The RO had not 
previously adjudicated the issue of entitlement to service 
connection for PTSD.  New and material evidence is not 
required to consider the substantive merits of the claim for 
service connection for PTSD because PTSD had not been 
diagnosed prior to the RO's March 1991 denial of service 
connection for a psychiatric disorder.

The matter of service connection for heart disease and PTSD 
were both before the Board in August 2003.  At that time the 
case was remanded to the Agency of Original Jurisdiction 
(AOJ) via the VA Appeals Management Center (AMC) for 
additional notice and development as required by the Veterans 
Claims Assistance Act of 2000 (the VCAA).  The requested 
notice and development was completed, and in a February 2005 
Supplemental Statement of the Case (SSOC) the matters were 
readjudicated and again denied.  The case was returned to the 
Board.

In a June 2005 decision, the Board denied the veteran's 
claims of entitlement to service connection of heart disease 
and PTSD.  The veteran appealed the Board's June 2005 
decision to the Court.  In a November 2006 Order, the Court 
vacated the Board's June 2005 decision and remanded the case 
to the Board for readjudication consistent with the terms of 
that Order.

Pursuant to the contents of the Court's November 2006 Order, 
in August 2007 the Board remanded the case to the AOJ for 
further development consistent with the Order of the Court.  
In June 2008, the Board again remanded the case for 
readjudication by the AOJ to consider new evidence that had 
been submitted by the veteran.  The case has now been 
returned to Board for further consideration of the appeal. 

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his 
representative in August 2007.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted by the undersigned.  See 38 C.F.R. § 
20.900(c) (2008).


FINDINGS OF FACT

1. A preponderance of the evidence of record does not 
indicate that the veteran was treated for rheumatic fever, 
rheumatic heart disease or other heart disease during 
military service.

2. A preponderance of the competent medical evidence of 
record does not support a conclusion that the veteran's heart 
disease is related to his military service.

3. The veteran did not engage in combat with an enemy.

4.  The veteran's claimed stressors have not been objectively 
verified.




CONCLUSIONS OF LAW

1. The veteran's heart disease was not incurred in or 
aggravated by his military service, and may not be so 
presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. PTSD was not incurred in or aggravated by military 
service. 38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
heart condition and for PTSD.  With respect to a heart 
condition, the veteran contends that he had rheumatic fever 
during service and that his currently diagnosed heart disease 
is a result of the purported in-service rheumatic heart 
disease.  With respect to PTSD, the veteran contends that he 
was physically assaulted by a superior officer, leading to 
PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Court remand

As was described in the Introduction, this case was remanded 
by the Court in November 2006.  The Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.

The November 2006 Court remand essentially concluded that the 
Board had not provided adequate reasons and bases relating to 
discussion of VA's duty to exercise greater diligence in 
assisting the veteran with the development of evidence in 
support of his claim where his service medical records were 
missing and presumed lost in a 1973 fire at the national 
Personnel records center (NPRC).  The Court concluded that 
its remand was required in order to provide the Board an 
opportunity to weigh and consider all the evidence of record, 
to evaluate the need for further development in accordance 
with VA's duty to assist, and to make an appropriate 
determination based upon such development, citing Washington 
v. Nicholson, 19 Vet. App. 362, 371 (2005).  

Stegall considerations

As was alluded to in the Introduction, pursuant to the 
contents of the Court's November 2006 Order, in August 2007 
the Board remanded the case to the AOJ for further 
development consistent with the Order of the Court.  In view 
of the fact that the veteran's service medical records were 
missing, the Board noted that some alternative records had 
been sought and received, but that it was necessary to 
attempt to locate the veteran's service personnel records.  
The remand instructions also stated that the AOJ should 
contact the veteran in writing and request authorization to 
obtain the medical records of dr. H.S. and Dr. G.S., and also 
to request that the veteran provide the additional detail to 
include the full first and last name of the individual 
involved in his claimed stressor.  The AOJ was also to 
undertake appropriate additional evidentiary development 
and/or readjudicate the veteran's claims 

Review of the filed indicates that the AOJ did request the 
veteran's service personnel file from NPRC on October 1, 
2007.  The requested records were obtained and associated 
with the file on November 9, 2007.  A VCAA letter dated 
October 1, 2007 asked the veteran to complete and return 
releases to obtain the treatment information from Dr. H.S. 
and Dr. G.S.  A PTSD stressor detail form was enclosed.  The 
AOJ also obtained treatment reports from the Poplar Bluff 
VAMC and its Cape Girardeau Outpatient Clinic for the period 
from February 2006 to February 2008.  A supplemental 
statement of the case was issued by the agency of original 
jurisdiction in April 2008.

In June 2008, the Board remanded the case for readjudication 
by the AOJ to consider new evidence that had been submitted 
by the veteran.  The case was readjudicated in an August 2008 
supplemental statement of the case.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The missing service medical records

The veteran's service medical records are missing and are 
presumed to have been lost in the  July 1973 fire at the 
NPRC.  Since VA has been unable to obtain the veteran's 
service medical records, it has a heightened duty to explain 
its findings and conclusions.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board's analysis of the veteran's claims 
has been undertaken with this duty in mind.

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].



The VCAA

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in a letters from 
the VA Appeals Management Center (AMC) dated in March 2004 
and October 2007.  The veteran was informed as to what is 
required to establish service connection:
 
1. You had an injury in military service, or a disease that 
began in or was made worse during military service, or there 
was an event in service that caused an injury or disease.

2. You have a current physical or mental disability shown by 
medical evidence.

3. There is a relationship between your disability and an 
injury, disease, or event in military service.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letters.  Specifically, the veteran was advised in letters 
that VA is responsible for obtaining records from any Federal 
agency, to include medical records and employment records.  

With respect to private treatment records, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant private records.  Copies of VA Form 21-4142, 
Authorization and Consent to Release Information, were 
included with the letters, and the veteran was asked to 
complete this release for each private healthcare provider so 
that VA could obtain these records on his behalf.  The 
veteran was asked to complete and return an enclosed PTSD 
questionnaire.

The March 2004 and October 2007 VCAA letters further 
emphasized: "you must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the evidence declines to 
give us the records or asks for a fee to provide them, we 
will notify you of the problem.  It's your responsibility to 
make sure that we receive all requested records that aren't 
in the possession of a Federal department or agency" 
[Emphasis as in original].  

The March 2004 letter also advised the veteran that "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement formerly contained in 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 
 [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue.  The veteran was 
provided notice of elements (2) and (3) in the March 2004 
letter.  As to elements (4) and (5), the veteran was provided 
specific notice of the Dingess decision in the October 2007 
letter from the AMC, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the October 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board acknowledges that complete VCAA notice was not 
provided until after the initial unfavorable RO decisions in 
February 1996 denying service connection for heart disease, 
and in June 2000 denying service connection for PTSD.  Since 
the VCAA was not enacted until November 2000, furnishing the 
veteran with VCAA notice prior to the initial adjudications 
of the claims in 1996 and 2000 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.

Crucially, however, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, after the March 2004 and 
October 2007 VCAA letters were provided to the veteran, the 
claim was readjudicated in February 2005, April 2008, and 
August 2008 SSOC's.

The veteran's representative has not alleged that the veteran 
has received inadequate VCAA notice.  The veteran has been 
notified of what is required of him and of VA.  It is clear, 
based on the lengthy history of this case, that the veteran 
has been fully informed of what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that all available, relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the private medical records, VAMC outpatient 
treatment records, Social Security Administration records and 
lay statements from the veteran and other individuals. During 
the course of the claim, the veteran was accorded a VA 
Compensation and Pension (C & P) examination in November 
1998.

As was discussed above, the veteran's service medical records 
are missing and are presumed to have been lost in the 1973 
fire at the NPRC.  Attempts to locate veteran's service 
medical records over the lengthy course of this appeal have 
been exhausted. [Copies of daily sick reports have been 
located and associated with the veteran's VA claims folder, 
but they add little to the record.]  As was noted above, the 
Board is cognizant of its heightened duties when service 
medical records are missing.  Consistent with the Court's 
November 2006 remand and pursuant to the Board's August 2007 
remand, the AOJ did obtain the veteran's service personnel 
records.  However, it is clear that further efforts to obtain 
the service medical records would be useless.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

The Board observes with concern that the veteran has been 
asked to provide VA with a required release and description 
of records so that VA might obtain all of his private medical 
records, including additional records from Dr. H.S. and Dr. 
G.S. See a March 1998 letter from the RO to the veteran.  The 
veteran did not respond.  Nor did he respond to the October 
2007 VCAA notice which contained a final request for the 
requested releases. 

Moreover, the March 2004 and the October 2007 letters from 
the AMC were specific in their request for additional 
stressor information regarding the veteran's claimed PTSD 
stressor.  Until his October 2007 response with a completed 
stressor details form, the veteran refused to provide the 
first name or a consistent spelling of the last name of the 
individual who allegedly assaulted him in service.  In 
October 2007, the veteran still did not provide the first 
name of the complained-of individual, despite being 
specifically requested to do so.   

The Court has held that the duty to assist "is not always a 
one-way street" and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  It is clear that the veteran has been less 
than fully cooperative over the course of this appeal.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that general due process 
considerations have been satisfied. The veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  See 38 
C.F.R. § 3.103 (2008).  With respect to the veteran's heart 
disease claim, the veteran presented sworn testimony before 
the RO hearing officer in February 1992.  A copy of the 
transcript of the hearing has been associated with the 
veteran's VA claims folder.  He has not requested a hearing 
as to the PTSD claim.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Factual Background

A common factual background will be presented for both issues 
on appeal.

The veteran's service medical records are missing and are 
presumed to have been lost in a July 1973 fire at the NPRC.  
Of record are sick call reports for the veteran's unit 
indicating that he was referred to sick call in October 1951 
and in October 1952.  There is no indication for the reason 
for these referrals.  Similar sick call reports were 
contained in the veteran's service personnel records that the 
AOJ recently obtained.  They do not include a reason for the 
referrals, nor do they describe any diagnosis or treatment. 

There are not of record any pertinent medical records until 
over 25 years after the veteran's separation from service.  
In March 1978 the veteran was admitted to a VA hospital for 
treatment of chronic mild anxiety neurosis.  He was 
discharged after five days.  No significant physical problems 
were reported.

In April 1978 the veteran filed a claim of entitlement to 
non-service connected pension due to a "nervous condition".  
During the course of the claim, the veteran did not refer to 
any physical assault or harassment in service and did not 
reference any history of rheumatic fever or an ongoing heart 
condition.

An April 1978 medical opinion from J.E., D.O. indicates that 
the Dr. E. had been treating the veteran for "the past few 
years".  Dr. E. indicated that the veteran's diagnoses 
included anxiety/depression neurosis. The veteran's military 
service was not mentioned.  There was no indication of heart 
disease or history of rheumatic fever; a chest x-ray was 
"clear".   A June 1979 EKG indicates that the veteran's 
cardiac function was "within normal limits".

In February 1980, the veteran filed a claim of entitlement to 
service connection for a "nervous condition".  During the 
course of the claim, the veteran still did not refer to any 
physical assault or harassment in service.  He did not 
reference a history of rheumatic fever or an ongoing heart 
condition.  

A January 1985 record of B.A.M., M.D. shows that probable 
coronary artery disease was diagnosed.  Dr. M. noted that the 
veteran first reported experiencing shortness of breath and 
chest pains in 1976.  In connection with a February 1985 VA 
examination, the veteran was diagnosed with history of 
probable arteriosclerotic heart disease.  The veteran did not 
refer to a history of rheumatic fever.

The veteran's Social Security Administration records have 
been obtained.  Included in the records forwarded to VA was a 
March 1985 medical evaluation by Dr. M.S. At that time, the 
veteran did not report a history of rheumatic fever or other 
heart disease in service, again asserting the onset of 
symptoms in 1976.  Probable ischemic heart disease was 
diagnosed.

A March 1985 VA treatment record diagnosed chronic 
generalized anxiety reaction with no report by the veteran of 
in-service stressor or in-service incurrence of anxiety.

In April 1986, the veteran submitted a request to reopen his 
previously denied claim for a non-service connected pension, 
based on disabilities including heart disease and a "nervous 
condition".  During the course of that claim, the veteran 
did not assert any connection between these disabilities and 
his military service.  He specifically did not mention that 
he had been treated for rheumatic fever in service, nor did 
he claim that his "nervous" disability was due to a 
physical assault by a superior officer.

In connection with a July 1986 psychiatry evaluation, the 
veteran was diagnosed with chronic generalized anxiety and 
dysthymic depressive reaction.  In connection with that 
evaluation, there was no report by the veteran of an in-
service stressor or physical assault.

A statement dated July 1987 was submitted by the veteran, 
purportedly signed by Dr. G.S.  The statement, which was not 
on a letterhead, indicated that Dr. G.S. had treated the 
veteran between 1953 and 1962 for a nervous condition and 
"after affects [sic] of rheumatic fever".  A November 1987 
statement from F.D., D.O. included a nexus opinion that the 
veteran had heart disease which was incurred in service. That 
opinion was evidently based upon a statement from the veteran 
that he had rheumatic fever in service.

In a May 1988 letter to the RO, the veteran asserted that he 
had a problem with violent impulse control during service.  
He did not describe being assaulted or harassed during 
service.

A statement dated May 1990, purportedly by Dr. H.S., 
indicated that Dr. S. had treated the veteran in November 
1953.  Dr. S. reported that the veteran gave a history of 
rheumatic heart disease.  The statement appeared on an 
Arkansas letterhead but was notarized by the veteran's ex-
wife under a Missouri commission.

A statement by J.C., M.D. dated January 1992 reflected the 
veteran's report of a 1951 episode of rheumatic fever.  Dr. 
C's diagnostic impressions included chronic anxiety neurosis 
"could be related to psychic trauma occurring in Korean War 
in 1951", coronary vasospasm and/or sclerosis and valvular 
disease which "could be related to rheumatic fever of 1951."  
Dr. C. acknowledged that any illness that occurred prior to 
1978 was related to him solely by the veteran's report of 
history.

In February 1992 the veteran testified before the RO hearing 
officer.  He testified that he was treated for rheumatic 
fever in Germany in service.  See the hearing transcript, 
page 11.

In April 1996, over 40 years after the purported incident and 
nearly 20 years after the veteran began pursuing his 
compensation claim with VA, he submitted a statement alleging 
that during service in Germany he had been physically 
attacked by Sergeant P.

In November 1998 a VA examination was undertaken.  The 
examiner determined that the veteran "does not show any sign 
of rheumatic heart disease".

In December 1998, the veteran was evaluated by W.P., a 
counseling therapist.  W.P. noted the veteran's report of the 
physical attack and alleged harassment by the friends of 
Sergeant P.  W.P. concluded that the veteran's claimed 
stressors would not meet the criteria for a PTSD diagnosis.

In February 1999 the veteran was evaluated by M.J., Ph.D.  
Dr. J. included the veteran's self report of being attacked 
by Sergeant P.  Dr. J. determined that physical abuse by his 
superior had caused the veteran to develop PTSD. Thereafter, 
the veteran referred to the Sergeant P. incident in April 
2001 and August 2001 treatment records.

In February 1999 the veteran was evaluated again by W.P.  The 
veteran repeated his report of the physical attack and 
alleged verbal harassment by the friends of Sergeant P.  W.P. 
continued to conclude that the veteran's claimed stressors 
would not meet the criteria for a PTSD diagnosis and that 
further the veteran's symptoms did not suggest PTSD.  
Instead, W.P. noted that the veteran presented with passive- 
aggressive personality traits and "has a history of 
aggressive behaviors."

In May 2000, the veteran submitted a description of the 
incident with Sergeant P. The veteran claimed that due to 
this incident he was transferred units.  In a March 2004 
statement the veteran repeated his claims of physical attack 
by Sergeant P. and stated in December 1951.  He stated that 
he suffered a "pierced lung" in the attack and again asserted 
that based upon the aftermath of the attack he was 
transferred to a new unit.

In October 2007, the veteran claimed the incident occurred in 
Czechoslovakia during December 1951 where, while on border 
patrol, he was attacked from behind by Sergeant P.  In a 
separate statement, the veteran contended the attack by 
sergeant P. occurred between December 15, 1951 and March 
1952.  He said that records could be searched for that period 
of time as evidenced by a copy of special order he had 
provided [a copy of that special order appears to be in the 
veteran's personnel file].  In the same statement, the 
veteran said that Sergeant P. was not his Sergeant, and he 
was not assigned to his platoon.  

VA treatment reports from February 2006 to February 2008 show 
that the veteran has continued treatment for a mental 
disorder/PTSD with a clinical psychologist, Dr. H.V., at the 
Poplar Bluffs VAMC, and with a psychiatrist, Dr. J.S. at the 
VA Cape Girardeau Outpatient Clinic.  In the most recent 
February 2008 report from Dr. H.V., the veteran was diagnosed 
with PTSD and associated depression.  In the latest February 
2008 report from Dr. J.S., the veteran was diagnosed with 
anxiety disorder, not otherwise specified, and probable past 
history of PTSD.  

In his October 2007 statement, the veteran contended that he 
still has rheumatic fever for which he has to take 
antibiotics.  While the VA treatment reports show that as 
recently as February 2008 the veteran has continued to report 
a history of rheumatic fever in the past, the treatment 
reports do not list rheumatic fever as a current treatment 
concern.  

Since 1978 the veteran has provided a series of lay 
statements in support of his various claims to VA.  They 
include:

A June 1981 statement from L.P. stated that he served with 
the veteran.  L.P. stated that the veteran was treated for 
mumps while stationed in Oklahoma.  A June 1987 statement was 
also purportedly signed by L.P.  The revised statement 
indicated that the veteran was treated for rheumatic fever, 
not mumps.  

A July 1989 lay statement of the veteran's ex-wife indicating 
that she met the veteran approximately one year after his 
discharge from service and that as of that time the veteran 
was already exhibiting heart disease and nervous tendencies.

A September 1997 lay statement from E.M., who stated that he 
had no knowledge of Sergeant P. ever physically attacking the 
veteran.

1. Entitlement to service connection for heart disease.

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

For certain chronic diseases, such as cardiovascular disease, 
service connection may be presumed if such disability is 
manifested to a degree of 10 percent within one year from the 
date of separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim.  See 38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran seeks service connection for heart disease.  He 
contends that he suffered from rheumatic fever in service and 
that his current heart disease is related to such.

As discussed above, in order for a veteran to prevail on an 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to Hickson element (1), current disability, the 
record on appeal shows a March 1986 medical opinion 
diagnosing coronary artery disease.  Hickson element (1) has 
arguably been met in the sense that heart disease may exist. 
The Board wishes to make it clear, however, that  there is 
absolutely no medical evidence of rheumatic heart disease.  
Indeed, a November 1998 VA examiner concluded that the 
veteran did not show any sign of rheumatic heart disease.  
Nothing else in the record indicates that any health care 
provider or examiner has suggested that rheumatic heart 
disease exists.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, as noted above, the veteran's service 
medical records are not available.  The veteran has contended 
that he was treated for rheumatic fever in service.  Other 
than the claimed rheumatic fever, the veteran has not 
asserted any association exists between his military service 
and heart disease.

As noted above, there is no presumption, either in favor of 
the claimant or against VA, arising from the missing service 
medical records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  For reasons expressed 
immediately below, the Board finds the veteran's statements 
concerning purported rheumatic fever in service, offered in 
connection with his claim for monetary benefits from the 
government, to be incredible in light of his entire medical 
history.

The Board observes that the veteran's presentation has 
changed dramatically over time.  Specifically, there is no 
report of a history of rheumatic fever in service for well 
over three decades after the veteran left military service. 
Significantly, neither heart disease or a history of 
rheumatic fever not mentioned during the veteran's March 1978 
VA inpatient hospitalization.  Nor was rheumatic fever 
mentioned at the time of the April 1978 medical opinion from 
Dr. J.E., the January 1985 medical opinion of Dr. B.A.M., the 
February 1985 VA medical examination and the March 1985 
medical evaluation by Dr. M.S. or in claims for VA benefits 
filed in April 1978 and February 1980.

A careful review of the record indicates that the veteran did 
not mention the alleged in-service rheumatic fever until be 
filed a claim for service connection therefor.  
Interestingly, no mention of any relationship to service was 
made in connection with his previous claim for non service-
connected pension benefits.  Curiously, after the veteran 
filed his claim for service connection for heart disease, he 
proffered theretofore unknown evidence of dubious 
authenticity concerning rheumatic fever in service. 

The veteran did not refer to rheumatic fever or to symptoms 
of heart disease being attributable thereto until he 
submitted, in July 1987, the purported statement of Dr. G.S.  
Curiously, as is noted elsewhere in this decision, that 
statement is not on a letterhead, and efforts on the part of 
VA to authenticate Dr. G.S.'s opinion have been met with a 
decided lack of cooperation on the part of the veteran.  As 
recently as October 2007 the veteran was again requested to 
provide a release for obtaining the treatment records of Dr. 
G.S., but he failed to do so.  Because the Board lacks 
forensic expertise, it is not in a position to challenge the 
authenticity of the purported letter.  However, the contents 
of the letter are outweighed by the objective medical 
evidence, which shows no residuals of rheumatic fever, as 
well as the veteran's previous silence on the subject.  

In short, despite having filed several claims and having 
submitted numerous medical reports to VA the veteran did not 
indicate that the disease had been incurred in service until 
thirty-five years later.  Specifically, in the numerous 
medical reports provided by the veteran for the period from 
1978 to 1987, the veteran never mentioned the incurrence of 
rheumatic fever and alleged rheumatic heart disease.  To the 
extent that he now contends that he has had rheumatic fever 
and rheumatic heart disease continually since service in the 
1950s, his statements are far outweighed by the other 
evidence of record and are utterly lacking in credibility.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]

Additionally, the Board notes that the veteran as a layperson 
is not a credible source of a medical diagnosis, such as 
rheumatic fever or rheumatic heart disease. Therefore, his 
lay assertions of the diagnosis are not competent medical 
evidence. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) [a lay person without medical training is not 
competent to comment on medical matters such as etiology of 
claimed disabilities].

The Board notes that the 1987 lay statement of L.P. asserts 
that the veteran had rheumatic fever during service.  Like 
the veteran, L.P. is not a competent source of medical 
diagnostic evidence.  See Espiritu, supra.  Moreover, the 
1987 statement of L.P. contradicts a statement provided by 
L.P. in June 1981 in which L.P. asserted that the veteran's 
in-service medical trouble consisted of mumps, with no 
reference to rheumatic fever or rheumatic heart disease.  The 
1981 statement is similarly not competent medical evidence.  
Nonetheless, the inconsistency of these statements add to the 
Board's concerns over the credibility of evidence supplied by 
the veteran.  

Finally, the Board notes that  the record includes two sick 
call slips, one for treatment in October 1951 and for 
treatment in October 1952.  These documents do not indicate 
the reason the veteran reported for sick call and therefore 
do not establish treatment for rheumatic fever or rheumatic 
heart disease.

As has been discussed in the law and regulations section 
above, service connection may be established on a presumptive 
basis if the claimed chronic disease was manifested to a 
compensable degree within one year after the veteran's 
separation from military service.  See 38 C.F.R. § 3.309(a).  
In this case, there is no contemporaneous evidence of heart 
disease until well over three decades after service.

Curiously, notwithstanding an utter lack of contemporaneously 
dated medical evidence, the veteran has produced post-dated 
medical statements, purported to be from Dr. G.S. and Dr. 
H.S., each of which indicated treatment of the veteran for 
heart disease shortly after he left military service.  The 
Board notes that neither statement is supported by medical 
treatment records.  Of great interest is the fact that when 
the veteran, in March 1998, was requested to provide 
additional treatment and contact information for those 
providers, he did not respond.  Nor did he respond to a 
similar request in October 2007.  

The purported physicians' statements themselves are unusual 
in that they document, based solely on recollection, 
treatment incidents from over three decades earlier.  
Further, the presentation of the two statements is highly 
irregular.  The purported statement of Dr. G.S. is typed on 
plain paper without letterhead.  The statement of Dr. H.S. is 
purportedly notarized; however, Dr. H.S.'s statement 
indicates that it was sent from an office in Arkansas, but it 
was notarized in Missouri by the veteran's ex-wife.  
Moreover, a duplicate copy of the statement submitted by the 
veteran at a later date had no notary seal.

Again, the Board cannot challenge the authenticity of the 
statements, although they appear to be suspicious.  Unusual 
presentation aside, and even if the Board assumes that these 
statements are authentic, they are not sufficient to 
establish rheumatic heart disease within the one year 
presumptive period after service.  These statements are 
based, at best, on decades old recollections, are not 
specific, and are not corroborated by any medical records 
whatsoever.  As noted above, the first objective medical 
evidence of heart disease came more than three decades after 
the veteran left military service.

The statement of Dr. G.S. refers to treatment of "after 
affects" of rheumatic fever between 1953 and 1962.  The 
statement does not confirm in-service incurrence of rheumatic 
fever and does not indicate an incurrence of cardiovascular 
disease within the one year period after service.  
Accordingly, even assuming that the statement itself is 
credible, the statement does not on its face satisfy element 
(2), in-service or presumptive period incurrence of disease.

Similarly, the purported statement of Dr. H.S. refers to 
treatment of the veteran in November 1953 (coincidentally 
just within the one year presumptive period).  
Dr. H.S.'s assertion of his recollection over thirty years 
later does not provide verification that the veteran suffered 
from rheumatic disease.  Moreover, the statement does not 
indicate that the disease was incurred in service or confer a 
diagnosis of cardiovascular disease.  Instead, the statement 
indicates a diagnosis of upper respiratory infection.  This 
statement also does not on its face satisfy element (2), in- 
service or presumptive period incurrence of disease.

In short, a preponderance of the competent, contemporaneous 
medical evidence of record supports the conclusion that the 
veteran was initially diagnosed with heart disease in 1986, 
over three decades after he left service and long after the 
close of the one year presumptive period.  Moreover, while 
the veteran contends that he continues to have residuals of 
rheumatic fever, VA treatment reports as late as February 
2008 do not list such this as a concern.

Accordingly, Hickson element (2) has not been met as to in- 
service or presumptive period incurrence of disease.  The 
claim fails on that basis alone.

In the interest of completeness, the Board will move to 
element (3), medical nexus.

There are of record three competent medical nexus opinions. 
They are the November 1987 statement by Dr. F.D., the January 
1992 statement by Dr. J.C. and the November 1998 VA 
examination report by Dr. C.S.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471- 
73 (1993).

The opinion of Dr. F.D. indicates personal knowledge of the 
veteran's condition from 1982 to 1987 only.  Dr. D. further 
indicates that he has reviewed "some" of the veteran's VA 
records as well as some of the veteran's "affidavits".  The 
specific records or lay statements are not identified, so it 
is unclear which records formed the basis of Dr. D's opinion.  
Dr. D. concluded, evidently based on the veteran's self 
report, that the veteran had rheumatic fever in service.  Dr. 
D. further diagnosed coronary artery disease and concluded 
that that the veteran's heart disease began during service.  
Dr. D. did not provide reasons and bases for this conclusion.

It is clear that Dr. D.'s opinion is based exclusively on the 
veteran's own statements, which as discussed above are not 
credible.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In addition, Dr. D.'s conclusion of in-service incurrence of 
disease is unsupported by clinical findings. A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  As such, Dr. D.'s opinion is insufficient and is 
accorded little weight of probative value by the Board.

The January 1992 medical opinion of Dr. J.C. that stated that 
the veteran's heart disease "could be related to rheumatic 
fever of 1951" also relies upon the veteran's report of in-
service rheumatic heart disease.  This was acknowledged by 
Dr. C. in his final opinion.  Since the sole source of Dr. 
C.'s conclusion that the veteran suffered from rheumatic 
fever is the veteran's own unbelievable report.  Accordingly, 
the Board finds that Dr. C's opinion is lacking in probative 
value.

Turning now to the November 1998 VA examiner's opinion, the 
Board notes that the examiner had access to the veteran's 
medical records from 1978 until 1998, including the 
statements of Dr. H.S. and Dr. G.S. regarding the possibility 
that the veteran was treated for the residuals rheumatic 
fever in the 1950s.  Based on a thorough review of the 
veteran's entire record, examination and recent diagnostic 
testing, Dr. C.S. concluded that veteran did not show any 
signs of rheumatic heart disease residuals.

In this case, the VA examiner had the benefit of access to 
the veteran's entire file and medical history.  In contrast, 
Dr. J.C. and Dr. F.D. had to rely on the veteran's 
description of what occurred, which is not credible.  Given 
the veteran's history of making misleading statements when it 
suits his purposes, access to the veteran's complete record 
was crucial.  For that reason, the Board places greater 
weight on the opinion of the November 1998 VA examiner, who 
found that the veteran's condition did not indicate a history 
of rheumatic heart disease and that there was therefore no 
relationship with any in-service claimed incurrence of 
disease and the veteran's current condition.  The November 
1998 opinion is congruent with the objective medical evidence 
of record, which in fact does not indicate that rheumatic 
fever residuals were ever identified by any health care 
provider.

To the extent that the veteran himself contends that he has 
rheumatic heart disease which is related to his military 
service, it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The veteran's statements 
offered in support of his claim are not competent medical 
evidence.

The veteran has also argued that medical nexus should be 
found based upon continuity of heart disease symptomatology.  
See 38 C.F.R. § 3.303(b) (2008).  
The veteran's contentions, as well as the purported medical 
statements of 
Drs. G.S and H.S., discussed above are incredible in light of 
the entire record.  As discussed above, the veteran never 
mentioned any such problems for decades after service.  
Indeed, during examinations by Dr. B.A.M. in January 1985 and 
by 
Dr. M.S. in March 1985, the veteran specifically stated that 
his shortness of breath and other reported heart disease 
symptomatology dated to 1976, approximately a quarter of a 
century after service.  It strains credulity to the breaking 
point to believe that the veteran would experience symptoms 
consistently from 1952 until 1987 and not mention these 
symptoms, or the in-service incurrence of rheumatic fever, 
for many decades.  Indeed, the record reflects that there was 
no report of rheumatic fever until the April 1986 claim, over 
thirty years after the alleged in-service incurrence.  
Accordingly, a preponderance of the evidence is against the 
veteran's contention that heart symptoms existed continually 
after service.

In short, for the reasons set out above, the criteria for 
medical nexus has not been met by either competent medical 
opinion or from medical evidence demonstrating a continuity 
of symptomatology.  Hickson element (3) has also not been 
met.

The Board wishes to make it perfectly clear that it has taken 
into consideration the fact that the veteran's service 
medical records are unfortunately missing.  For reasons 
stated in detail above, the Board finds ample reason in the 
record to disbelieve the veteran's relatively recent 
presentation, made in connection with his quest for money 
from VA, that he had rheumatic fever in service with 
subsequent heart problems thereafter.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]..   

For the reasons expressed above, the veteran has not met the 
criteria for entitlement to service connection of heart 
disease.  Specifically, a preponderance of the evidence of 
record does not show the incurrence of disease in service or 
within the one year presumptive period after service.  In 
addition, a preponderance of the evidence of record is 
against a finding that there is a medical nexus between 
service and the claimed heart disability.  The benefits 
sought on appeal are accordingly denied.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).

Analysis

The veteran essentially contends that he has PTSD stemming 
from one incident, an alleged physical assault on the veteran 
by Sergeant P., either in Germany or in Czechoslovakia.

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors; and 
(3) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f) (2008).

The veteran was initially diagnosed with PTSD in a February 
1999 VA examination by M.J., Ph.D.  Prior to that time, he 
had been diagnosed with anxiety disorder, which was the basis 
for his initial, unsuccessful claim for service connection 
for a psychiatric disability.  More recent VA  treatment 
reports indicate diagnoses of PTSD.  The veteran's treating 
psychologist, Dr. H.B., in February 2008 diagnosed the 
veteran with PTSD and associated depression.  Element (1) is 
arguably satisfied.

In the February 1999 medical report, there is also a 
statement that the veteran's PTSD is likely the result of 
physical abuse suffered by the veteran during service.   This 
arguably satisfies element (2).  

With respect to element (3), there is no objective evidence 
to show combat participation by the veteran.  The veteran's 
DD Form 214, his service personnel records, and his statement 
of duty assignments which have been associated with his VA 
claims folder are pertinently negative for any indication 
that the veteran served in combat in the Korean War.

The veteran has evidently from time to time asserted or 
implied during medical treatment that he is a Korean War 
combat veteran, a claim which is unsupported by his service 
records.  In a January 1992 statement, Dr. J.C. indicated 
that the veteran's then-claimed anxiety neurosis "could be 
related to psychic trauma occurring in the Korean War in 
1951".  However, in the context of his current PTSD claim, 
the veteran has not contended that he engaged in combat.  
Rather, he alleges that his PTSD is due to a physical assault 
in Europe.  Therefore, the law requires that his claimed 
stressors be corroborated by evidence other than the 
appellant's own testimony or the diagnosis of PTSD.  See 38 
C.F.R. § 3.304(f) and Dizoglio, supra.

Since April 1996, the veteran has described his alleged 
stressor to be a physical assault by Sergeant P. which is 
purported to have occurred in December 1951 in Germany [in 
his most recent stressor detail statement the veteran stated 
that it occurred during December 1951 on border patrol in 
Czechoslovakia].  The only source of the story concerning any 
physical assault by Sergeant P. comes from the veteran 
himself.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on assault. In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

In this case, additional development of the veteran's claimed 
stressor would be useless.  No where in the history of this 
appeal has the veteran stated that he reported the alleged 
attack by Sergeant P. to anyone in service, or that there 
could be evidence of military discipline against Sergeant P. 
in his service personnel records.  There is nothing to 
indicate that there exists anywhere any objective evidence 
that an attack in fact took place.  

The veteran has provided a series of lay statements.  
However, none of those statements verify that the veteran was 
attacked by Sergeant P.  The statement of E.M. specifically 
included a disclaimer of any knowledge of any physical 
altercation.  Interestingly, the statements of L.P., to the 
extent that they catalog violent incidents during the 
veteran's service, indicate that the veteran was the 
unprovoked aggressor and assaulted L.P. and several other 
soldiers.  Indeed, the veteran himself in 1988 disclosed his 
lack of impulse control and violent tendencies during 
service, long before he made his assertions of being the 
victim of an alleged attack during service.

In this connection, the Board cannot help but notice and 
comment upon what appear to be gross inconsistencies in the 
veteran's presentation over the years.  As has been discussed 
in the Introduction, the veteran pursued for years a claim of 
entitlement to service connection for psychiatric problems 
other than PTSD without once mentioning the purported 
assault.  That claim was denied by the Board in February 
1996, and the Board's decision was affirmed by the Court in 
June 1997.  
By remarkable coincidence, the veteran's story concerning the 
purported assault by Sergeant P. first surfaced in April 
1996, or almost immediately after his receipt of notice of 
the Board's unfavorable decision.

Thus, for a period of over four decades after service, the 
veteran never mentioned the purported Sergeant P. incident.  
On the contrary, the record clearly indicates that the 
veteran's psychiatric problems, by his own report, began to 
require treatment in 1978 and were attributable to work 
pressure and psychosocial pressures.  Significantly, in 
connection with the March 1978 VA hospitalization for 
psychiatric problems, he expressed no unhappiness whatsoever 
with his two year enlistment from 1951 to 1952.

In February 1980, the veteran applied for service-connection 
for a "nervous condition".  He did not ascribe his problems 
to any incident of physical assault. Of particular interest 
is that he did not mention the purported assault in his 
February 1992 sworn testimony otherwise while pursuing his 
request to reopen the previously denied claim of entitlement 
to a nervous condition which resulted in the Board's February 
1996 decision denying that claim.

Moreover, while the veteran has presented lay statements from 
his aunt, uncle, mother, life long friend and ex-wife, each 
documenting the veteran's ongoing nervous behavior, none of 
these lay statements indicated that the veteran confided in 
any of these people about the alleged assault.  The lay 
statements of his fellow soldiers were also without any 
indication of the physical assault.

Similarly, numerous medical reports associated with the 
veteran's claims folder dated prior to December 1998 do not 
mention this stressor. 

All of this changed dramatically in April 1996 coincident 
with the beginning of his PTSD claim.  After twenty years of 
not mentioning any attack by Sergeant P., the veteran 
suddenly made the alleged physical assault incident a 
watershed event in his life.  The veteran's treatment history 
with Dr. J. from 1999 to 2001 is replete with references to 
complaints regarding the Sergeant P. incident, including 
complaints of ongoing nightmares and dreams featuring 
Sergeant P.  In the veteran's October 2007 statement, he 
reiterated he belief that the attack by Sergeant P. caused 
his PTSD.  Recent VA treatment reports from February 2006 to 
February 2008 bear out his continued complaint in this 
regard.

There is also the matter of the veteran's changing 
presentation in terms of the injuries he is alleged to have 
suffered in the attack.  In his April 1996 statement the 
veteran asserted that he received injuries to his neck, back 
and shoulder and did not mention the need for medical 
treatment.  In his March 2004 written statement, the veteran 
asserted that his injuries included a "pierced lung" which 
required medical treatment.  The board observes that this 
injury was not previously mentioned by the veteran in the 
numerous medical reports in the four volume record. 

The Board further notes that the veteran testified at his 
1992 personal hearing that he was transferred from his unit 
due to physical limitations which he alleged he had developed 
due to an incurrence of disease.  The purported difficulties 
with Sergeant P. were not mentioned.  See the hearing 
transcript, page 11.  In connection with his more recent PTSD 
claim, however, he stated that he was transferred so that he 
would be separated from Sergeant P. and for no other reason.  
See the veteran's March 2004 written statement.

Based on these grossly inconsistent statements, which as 
discussed above are not amenable to verification, the Board 
discounts the credibility of the veteran's current statements 
with respect to the alleged assault in service.  The 
statements were made over 40 years after his separation from 
service, nearly 20 years after the veteran began seeking 
compensation based on mental health issues, and they have 
recently appeared in the context of a claim for monetary 
benefits from the government after the repeated denial of an 
alternate theory of compensation.  Not only may the veteran's 
memory be dimmed with time, but self interest may play a role 
in the more recent statements.  See Cartright, supra.

In short, there is no objective evidence, to include the 
various lay statements proffered by the veteran, which serves 
to verify the claimed stressor.  Based on his changing 
presentation in terms of injuries suffered, reasons for his 
transfer and the  source of his mental health problems, the 
veteran's current story appears to be tailored to the current 
claim and is lacking credibility.

In summary, the stressor reported by the veteran has not been 
confirmed; element (3) has therefore not been satisfied, and 
the claim of entitlement to service connection for PTSD fails 
on that basis.




ORDER

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


